          Case 3:15-cv-02281-WHA Document 261 Filed 03/12/20 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                     FILED
                            FOR THE NINTH CIRCUIT                       MAR 12 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
TOTAL RECALL TECHNOLOGIES,                     No.    19-15544

                 Plaintiff-Appellant,          D.C. No. 3:15-cv-02281-WHA
                                               Northern District of California,
 v.                                            San Francisco

PALMER LUCKEY; OCULUS VR, LLC,                 ORDER

                 Defendants-Appellees.

Before: WALLACE and BERZON, Circuit Judges, and BERG,* District Judge.

      In light of coronavirus concerns, the court is willing to have lawyers appear

for argument on March 24, 2020 by video conference. The judges may also appear

by video conference. If any lawyer wishes to appear by video conference, Plaintiff-

Appellant should inform the court by March 17, 2020. The Court will then provide

technical information about arranging for a video conference.




      *
             The Honorable Terrence Berg, United States District Judge for the
Eastern District of Michigan, sitting by designation.
